DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 17 June 2019. It is noted, however, that applicant has not filed a certified copy of the BR10 2019 012508 0 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figure 4 is illogical.  Figure 4 is referred to as a rotor yarn machine, but no rotor is illustrated.  Detail 6 is a winding packing bobbin, which should be the end product, but it is illustrated as the starting product.  Detail 8 is a sliver, but illustrated as the final product.  If Applicant argues that the figure should be read from bottom to top for process flow, why is filament yarn fed to Detail 3 in the top to bottom direction at an angle of over 300°?
The drawings are further objected to under 37 CFR 1.83(a) for not showing every feature of the invention specified in the claims.  Therefore, the insert and nozzle structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The disclosure is objected to because of the following informalities: 
On page 8, PI0704157-8 is unknown.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  
The phrase others fibers reads awkwardly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase the points lacks proper antecedent basis.  
Further in regards to Claim 1, the terms circular and sustainable are unclear.  What is meant by circular?  How does one determine whether a fiber is sustainable?  
Further still in regards to Claim 1, the phrase between yarns is unclear.  What yarns?
Further still in regards to Claim 1, how does one place filaments through a bobbin?  Filaments are traditionally wound on a bobbin, as illustrated in Applicant’s figures.
In regards to Claim 3, the terms circular and sustainable are unclear.  What is meant by circular?  How does one determine whether a fiber is sustainable?  
Further in regards to Claim 3, the continuous filaments cannot further comprise… spun yarn as claimed.  The filaments can be placed with spun yarn as Claim 1 states, but by definition, spun yarns are not filaments and cannot make-up a component of a plurality of continuous filaments.
In regards to Claim 4, the phrase automatic or manually regulated by a wing nut is unclear.  How does one automatically regulate with a wing nut?
In regards to Claim 5, the phrases each thread and each yarn raw material lack proper antecedent basis.
In regards to Claim 6, the phrase the at least one compressed air equipment lacks proper antecedent basis.
In regards to Claim 7, the phrase the mixed yarns lacks proper antecedent basis.
lowered is unclear.  Lowered in relation to what?  No initial pressure or reference point is provided.  Compared to a point in the system?  In the art?
In regards to Claim 11, it is unclear where in the method this step performed.
In regards to Claim 12, how is a bobbin interconnected to a plurality of machines?  A bobbin can only be used on one machine at a time, but interconnected?  What does this mean?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 12 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over the WIPO document (2008092220) in view of Schelter et al (6221121).
The WIPO document teaches a method of producing mixed yarns (Abstract), the method comprising: 
placing a plurality of continuous filaments with or without natural or artificial spun yarn (Page 5, lines 7-8) in a bobbin support (Figure 1, labeled SUPPORT); 
placing the continuous filaments with or without natural or artificial spun yarn through a plurality of tensioners (Page 5, line 10); 

placing the continuous filaments with natural or artificial spun yarn through at least one compressed air injector nozzle (Page 5, line 11) to make the points between yarns (Page 5, lines 15-16) and help to remove a plurality of molecules and fibers (if molecules and loose fibers are present, the compressed air will remove them); and 
placing the continuous filaments with natural or artificial spun yarn through at least one winding packing bobbin (Figure 1, labeled WINDING INTERLACED YARN).
While the WIPO document essentially teaches the invention as detailed, it fails to specifically teach placing the continuous filaments with natural or artificial spun yarn through at least one collector to collect a plurality of molecules and fibers.  Schelter, however, teaches that it is well known to provide such a collector on textile machines utilizing compressed air to collect molecules and fibers (Column 1, lines 26-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such a collector, so as to remove the molecules and fibers prior to recirculation of the compressed air, ensuring optimal operation of the compressed air injector nozzle.
In regards to Claim 2, the WIPO document teaches the continuous filaments are made of materials selected from the group consisting of recycled polyethylene terephthalate, semi-recycled polyethylene terephthalate, polyester, biodegradable and compostable lactic polyacid plastic, biodegradable and compostable polyamide, biodegradable and compostable lyocell, and biodegradable and compostable rayon, microbial cellulose, 5 polyhydroxyalkanoate (PHA), cow manure cellulose, mushroom mycelium, animal protein cellulose, vegetal and fruit protein cellulose (Page 5, lines 7-8).

In regards to Claim 5, each thread would have to receive a tension based on the elongation of each yarn raw material or the integrity of the materials would be compromised.  The ordinarily skilled artisan obviously understands that different materials have different elongations which have to be taken into account during feeding.
In regards to Claim 6, the WIPO document teaches the at least one compressed air equipment has an injector nozzle (Page 5, line 11).
In regards to Claim 7, the WIPO document teaches the injector nozzle has an insert (points where air is injected and caused to swirl) to create a plurality of interlaced points on the mixed yarns (Page 5, lines 14-17).
In regards to Claims 8 and 9, the WIPO document teaches the pressure is between 0.3 and 6 bar inside the injector nozzle (Page 5, line 15), which is lower than it could be, or the selection of 4 Bar would be lower than the selection of 6.5 Bar.
In regards to Claim 11, the collector of Schelter would obviously be removed for cleaning and disposing the molecules and fibers after it is full, otherwise the apparatus would be inoperable.
In regards to Claim 12, the at least one winding packing bobbin would be capable of being used on a plurality of machines.

Claim 4 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over the WIPO document in view of Schelter as applied to claim 1 above, and further in view of the Japanese document (08060493).
While the combination of the WIPO document in view of Schelter essentially teaches the invention as detailed, it fails to specifically teach the structure of the tensioner.  The Japanese document, however, teaches that it is well known for a tensioner to comprise two-spring loaded washers automatically regulated (Translation; Abstract; spring would automatically regulate the tension).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the tensioner as taught by the Japanese document, so as to tension the continuous filaments in an easy and measured manner.  The ordinarily skilled artisan would appreciate the ease with which filaments can be fed through spring loaded washers and understand how to provide such a tensioner without undue experimentation.
Claim 10 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over the WIPO document in view of Schelter as applied to claim 1 above, and further in view of Weger et al (5773555).
While the combination of the WIPO document in view of Schelter essentially teaches the invention as detailed, it fails to specifically teach that in addition to fiber molecules, oligomers are removed as well.  Weger, however, teaches that it is well known when filtering textile machines to remove oligomers (Column 2, lines 3-20).  It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to have filtered to remove oligomer molecules, so as to clean the air before recirculation, preventing the apparatus from becoming inoperable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Uemura (20090013662) Figure 1, Bumgardner (20060201129) Figures 1 and 3, Musha et al (5680684) Figure 1, Sheehan et al (4782565) Figures 1 and 2, Kelly et al (20160244911) Paragraph 231, and the European patent (0161572) Figure 1 teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732